614 F.2d 94
80-1 USTC  P 9310
Floyd J. VOIGHT and Marion C. Voight, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.Floyd J. VOIGHT and C. Lorraine Peek Voight, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 78-1345.
United States Court of Appeals, Fifth Circuit.
March 21, 1980.

Robert O. Rogers, Palm Beach, Fla., for petitioners-appellants.
M. Carr Ferguson, Asst. Atty. Gen., Michael L. Paup, Atty., Gilbert E. Andrews, Acting Chief, Libero Marinelli, Jr., U. S. Dept. of Justice, Tax Division, Lester Stein, Acting Chief Counsel, Ernest J. Brown, Atty., Tax Division, Dept. of Justice, Washington, D. C., for respondent-appellee.
Before VANCE, POLITZ and RANDALL, Circuit Judges.
PER CURIAM:


1
Affirmed on the basis of the opinion of the United States Tax Court filed April 27, 1977, 68 T.C. 99.


2
AFFIRMED.